DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-27, filed 6/4/2021, are pending and are currently under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/4/2021 and 3/29/2022 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: in addition to the other claim limitations, the specific limitations of a projectile drum (cylinder) containing a plurality of projectile holders adapted to each hold one projectile, and wherein, when the cocking slide is moved backward from a forward position to a backward position: the air piston barrel moves backward and pushes the plunger element to compress the compression spring against a rear wall of the housing, the slidable launch barrel sealing extender assembly is moved forward away from a front portion of a first projectile holder in the plurality of projectile holders; and wherein, when the cocking slide is moved forward from the backward position to the forward position: the air nozzle moves forward to form an airtight seal between the air piston barrel and a rear portion of the first projectile holder; and the slidable launch barrel sealing extender assembly is moved rearward towards the first projectile holder to form an airtight connection between the front portion of the first projectile holder and the rear portion of the fixed launch barrel are not anticipated by or found obvious by the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Brief Discussion of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ferri (4,843,751), Clayton (9,389,042), Lamboy (10,267,593), Spielberger (10,648,764), and Chia (11,243,044) teach similar toy projectile launchers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                /ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711